— Judgment unanimously affirmed. Memorandum: Defendant challenges his sentence as a second felony offender based on a claim that, at the time of his guilty plea to the predicate felony, there was no plea allocution. The trial court properly denied his motion to dismiss the second felony offender statement without a hearing, since no claim was raised of any constitutional infirmity in the prior plea and no suggestion was made that his guilty plea was “improvident or baseless” (see People v Grimes, 94 AD2d 957; People v Perkins, 89 AD2d 956). (Appeal from judgment of Monroe County Court, Barr, J. — forgery, second degree.) Present — Callahan, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.